Citation Nr: 1823103	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a thyroid nodule and residuals of thyroidectomy.

(The issues of entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, a cervical spine disorder, a left upper extremity nerve disorder, a right upper extremity nerve disorder, a left lower extremity nerve disorder, a right lower extremity nerve disorder are addressed in a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1982 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue was remanded for additional development in May 2015.  

The issues of entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, a cervical spine disorder, and neurological disorders of the bilateral upper and lower extremities are addressed in a separate decision under the same docket number. The Veteran originally established a power of attorney (POA) agreement with the Disabled American Veterans.  The DAV retains POA with respect to the thyroid issue.  However, since that time, the Veteran executed a power of attorney agreement with a private attorney . The scope of that representation was specifically limited to the issues being decided in the separate decision.  See VA Form 21-22a, dated September 2015 and March 2016.  


FINDING OF FACT

A thyroid nodule (residuals of thyroidectomy) was not manifest during service or for many years thereafter; and, the preponderance of the evidence fails to establish that it is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a thyroid nodule (residuals of thyroidectomy) have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


The matter was Remanded in May 2015 for the purpose of securing updated VA treatment records, affording the Veteran a VA examination, and obtaining a medical opinion with respect to that examination.  VA treatment records have been obtained and a VA examination was conducted in March 2017 with a corresponding report.  The Board finds that there was substantial compliance with the May 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)); Dyment v. West, 13 Vet. App. 141 (1999).

Since the 2015 Remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors are a qualifying chronic disease.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

The Veteran contends, in essence, that he developed a thyroid nodule and has present residuals of thyroidectomy as a result of service.  In statement provided in support of his claim he reported that he had been exposed to radiation as a result of his duties as a Hawk missile crewmember.  

The Veteran's service treatment records are negative for complaint, treatment, or diagnosis related to radiation exposure or a thyroid disorder.  Examinations revealed normal clinical evaluations of the endocrine system.  Service records show he served as a Hawk missile crewmember for three years and eight months.  A January 2017 U.S. Army Dosimetry Center report noted a search revealed no records of the Veteran for exposure to ionizing radiation.  

VA treatment dated in January 2011 noted a thyroid nodule.  An April 2012 endocrinology report noted the Veteran stated he had worked with missiles that had radiation warnings on them and that a right hemithyroidectomy had showed follicular adenoma.  

VA examination in March 2017 included a diagnosis of benign neoplasm of the thyroid with a date of diagnosis in July 2011.  Reference was made to the right partial thyroidectomy for follicular adenoma performed in July 2011.  The examiner found it was less likely than not that the disorder was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran likely was exposed to was radar (microwave) radiation related to the Hawk Missile system which he helped man for about three years.  The exposure would have occurred from the radar/microwave system used to scan skies for enemy aircraft, and also the radar/microwave guidance used to steer the Hawk missiles.  The examiner went on to explain that, if there were manufacturer-printed warnings on the Hawk system about "radiation," then that type of radiation being referred to was very likely microwave/radar "radiation," not "ionizing" radiation.  The latter category includes ultraviolet light, X-Rays, Gamma Rays, and atomic-decay particles such as alpha particles, and beta particles which are "ionizing" types of radiation, but the Veteran was very likely not exposed to those type radiations.  Microwaves/radar do not produce ionizing radiation.  Hawk missile warheads, it was noted, carry chemical (gunpowder-type) explosives, not nuclear explosives - nothing which emits ionizing radiation.  The examiner found it was very unlikely that the Veteran was exposed to "ionizing" radiation, which is the type needed to cause genetic mutations and tumors/cancer.  An internet-source description of the Hawk Missile was provided.  

The examiner also noted that the Veteran's military personnel records revealed no evidence for exposure to ionizing-type radiation, such as atomic bombs, gamma rays, alpha particles, or beta particles, and that no dosimetry records showed any history of exposure to ionizing type radiation.  His medical separation examination mentioned no history of exposure to ionizing radiation, nor any thyroid abnormalities, and his thyroid benign nodule was discovered long after he had left the military.  In summary, the examiner found it was very unlikely that Veteran was exposed to abnormal amounts of ionizing radiation during his military career.  Only ionizing-type radiation were known to cause genetic (DNA) changes in cells, changes able to cause DNA mutations sometimes leading to cancers or tumors on or in the body.  Radar/microwave radiation was not ionizing, and was not known to cause cancer/tumors.  Further, a computer search of medical literature did not reveal any articles showing an association between microwave exposure and subsequent formation of thyroid adenomas of any kind.  In general, it was noted that it was a medical fact that benign thyroid adenomas are fairly common, and do indeed arise spontaneously, without any known cause. 

Based upon the evidence of record, the Board finds that thyroid nodule (residuals of thyroidectomy) was not manifest during, that a malignant tumor was not manifest within one year of service, and that the preponderance of the evidence fails to establish that it is etiologically related to service.  The Veteran is not shown to have exposure to ionizing radiation and the evidence demonstrates no cancer for which presumptive service connection may be granted.  The March 2017 VA examiner's opinion is persuasive and based upon adequate rationale.  The examiner is shown to have reviewed of the evidence of record, including applicable medical literature, and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's personal assertion that he has a thyroid nodule and residuals of thyroidectomy as a result of service including radiation exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability at issue is not a condition that is readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for a thyroid nodule and residuals of thyroidectomy is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a thyroid nodule and residuals of thyroidectomy is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


